Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “determining that the UE is to use a two-step random access channel (RACH) procedure based at least in part on a first signal strength threshold; determining a message type for a random access message associated with the two- step RACH procedure, wherein the message type is either a first message type or a second message type, the first message type being different from the second message type, wherein the message type is determined based at least in part on whether a signal strength satisfies a second signal strength threshold, and wherein the second signal threshold is greater than the first signal strength threshold.”  Independent claims 23, 29 and 30 have been amended to recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Rastegardoost et al. (US 2021/0051707) teaches a UE determining to use a 2-step RACH procedure based on a first signal strength threshold (“The wireless device may select/determine two-step RACH, for example, if the measured RSRP exceeds a threshold (e.g., a pre-defined or a pre-configured threshold). The base station may select/determine four-step RACH, for example, if the measured RSRP is below the threshold” – See [0212]).  Rastegardoost further teaches determining a number of repetitions for a PRACH MsgA (random access message) based on a second threshold (“The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]).  However, Rastegardoost does not teach determining a message type for a random access message associated with the two-step RACH procedure, wherein the message type is either a first message type or a second message type, the first message type being different from the second message type, wherein the message type is determined based at least in part on whether a signal strength satisfies a second signal strength threshold, and wherein the second signal threshold is greater than the first signal strength threshold.
3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) teaches determining different message types for a random access message based on a signal strength (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2).  Thus, the UE determines a message type to use for a 2-step RACH procedure, based on a RSRP (signal strength).  The message type can be a first type that the UE uses in good coverage as shown in Fig. 1, or a second type that the UE uses in poor coverage as shown in Fig. 2 where the different message types use different PUSCH MCS, PRACH formats, message size, etc.  Sierra does not teach a first threshold for determining that the UE is to use a two-step RACH procedure, much less the second threshold for determining the message type being higher in relation to the first threshold for determining that the UE is to use a two-step RACH procedure.
Wu et al. (WO 2021/031046 A1, see attached translation) teaches determining that the UE is to use a two-step random access channel (RACH) procedure based at least in part on a first signal strength threshold (“if the measured value of the determined downlink reference signal is greater than or equal to the first threshold (threshold-ratype), random access is determined The type is 2-step random access” – See p. 4 of the translation).  Wu also teaches a second threshold that is greater than the first threshold (“In a possible design, the first threshold is less than the second threshold” – See p. 9).  However, Wu does not teach that the second threshold is used to determine whether to use a first message type or second message type for random access.  Instead, the second threshold is used to select a downlink reference signal (“When the measured value of one downlink reference signal is greater than or equal to the second threshold, select one downlink reference signal from the at least one downlink reference signal, or when it is determined that the measured values of all downlink reference signals are less than the second threshold, from all Any one of the downlink reference signals is selected.” – See p. 10).
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-21 and 23-31 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478